April 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        JOE E. HENDERSON, Appellant

NO. 14-14-00429-CV                          V.

                     MARILYN KAY BLALOCK, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Marilyn Kay
Blalock, signed May 14, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Joe E. Henderson, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.